HARRIS, Judge.
This ease involves the question of whether Ricky M. Polgar’s refusal to drive his bus to Tallahassee because “he was too tired to drive” constituted “misconduct” within the meaning of Florida’s unemployment compensation law thereby disqualifying him from unemployment benefits. Polgar contends that the Unemployment Appeals Commission erred in reversing the referee and in finding that he was properly discharged for misconduct connected with his work. We agree with Polgar and reverse- the Unemployment Appeals Commission. We find that there is competent substantial evidence to support the referee’s determination that Polgar was too tired to make the trip to Tallahassee and that his refusal to drive, under these circumstances, was warranted.
REVERSED and REMANDED to reinstate referee’s decision.
GOSHORN and ANTOON, JJ., concur.